United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1605
                        ___________________________

                                    Blake Jones

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                            McKee Foods Corporation

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                         Submitted: November 22, 2019
                           Filed: November 27, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Blake Jones appeals the district court’s1 adverse grant of summary judgment
in his action claiming employment discrimination and retaliation. Having carefully

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
reviewed the record and the arguments on appeal, we conclude the district court did
not err in granting summary judgment. See Torgerson v. City of Rochester, 643 F.3d
1031, 1042 (8th Cir. 2011) (en banc) (reviewing de novo grant of summary
judgment). Accordingly, we deny Jones’s motion to supplement the record, and we
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-